Order unanimously affirmed, without costs of this appeal to any party. Memorandum: Section 23 of the Zoning Ordinance of the Village of Churehville provides that the ordinance shall not restrict “the installation and maintenance of such public utilities as may be required to service any district.” The interpretation of this section by the Zoning Board of Appeals, so as to permit the construction of a telephone dial exchange building within a residential district, is not without a rational basis. “ Public utilities” is a broad and comprehensive term and a reasonable mind might well conclude that installation and maintenance as may be required to serve the district includes the building necessary to house the equipment which is essential to furnish the required service. “ Statutory construction is the function *964of the courts ‘ but where the question is one of specific application of a broad statutory term in a proceeding in which the agency administering the statute must determine it initially, the reviewing court’s function is limited’ (Board v. Hearst Publications, 322 U. S. 111, 131). The administrative determination is to be accepted by the courts ‘ if it has “ warrant in the record ” and a reasonable basis in law’ (same citation). ‘The judicial function is exhausted when there is found to be a rational basis for the conclusions approved by the administrative body’ (Rochester Tel. Corp. v. U. S. 307 U. S. 125,146).” (Matter of Mounting & Finishing Co. v. McGoldrick, 294 N. Y. 104, 108.) The determination of the Zoning Board of Appeals was properly confirmed and we affirm on our interpretation of the language of the ordinance. (Appeal from order of Monroe Special Term dismissing the petition and confirming the determination.) Present—Williams, P. J., Goldman, Henry, Noonan and Del Vecehio, JJ.